UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the SecuritiesExchange Act of 1934 Filed by Registrant [X] Filed by a party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ X ] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Materialunder §240.14a-12 Advanced Photonix, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF STOCKHOLDERS i PROXY STATEMENT 1 Voting Securities 2 Security Ownership of Certain Beneficial Owners and Management 3 Proposal 1: Election of Directors 4 Corporate Governance 7 Board Meetings and Committees 7 Executive Compensation 10 Certain Relationships and Related Transactions 20 Proposal 2: Ratification of the Appointment of BDO USA, LLP as the Company’s Independent Registered Public Accounting Firm 21 Independent Registered Public Accounting Firm Fees and Services 21 Audit Committee Report 21 Miscellaneous 23 Notice Of Annual Meeting Of StockholdersTo Be HeldAugust 20, To the Stockholders of Advanced Photonix, Inc.: You are invited to attend the 2010 Annual Meeting of Stockholders (the Annual Meeting) of Advanced Photonix, Inc., which will be held at our principal office at 2925 Boardwalk, Ann Arbor, Michigan, at 10:00 a.m., Eastern Time, on August 20, 2010, to consider the following matters: (1) The election of the six directors nominated by the Board of Directors to hold office until the next Annual Meeting or until their respective successors are duly elected and qualified. The persons nominated by the Board of Directors are Richard D. Kurtz, Robin F. Risser, Lance Brewer, M. Scott Farese, Donald Pastor and Stephen P. Soltwedel; (2) The ratification of the appointment of BDO USA, LLP (formerly known as BDO Seidman, LLP) as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2011; and (3) The transaction of such other matters as may properly be brought before the Annual Meeting. The Board of Directors has fixed the close of business on July 9, 2010 as the record date for the Annual Meeting. Only stockholders who owned our Class A Common Stock at the close of business on July 9, 2010 will be entitled to notice of, and to vote at, the Annual Meeting or any adjournments thereof. Shares of our Class A Common Stock can be voted at the Annual Meeting only if the holder is present in person or represented by proxy. The Board of Directors is soliciting the accompanying proxy to vote at our 2010 Annual Meeting. Reference is made to the attached Proxy Statement for further information with respect to the business to be transacted at the Annual Meeting. Stockholders are cordially invited to attend the Annual Meeting. Whether or not you expect to attend the Annual Meeting in person, please complete, date and sign the accompanying proxy card and return it without delay in the enclosed postage prepaid envelope. Your proxy will not be used if you are present and prefer to vote in person or if you revoke your proxy before its exercise. By Order of the Board of Directors, July 15, 2010 ROBIN F. RISSER Secretary - i - Proxy StatementAnnual Meeting of StockholdersAugust 20, 2010 This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors (the Board) of Advanced Photonix, Inc., a Delaware corporation (the Company or we), for use at the 2010 Annual Meeting and for any adjournments thereof to be held at the Company’s principal office at 2925 Boardwalk, Ann Arbor, Michigan, at 10:00 a.m., Eastern time, on August 20, 2010, for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders (the Notice). A Board of Directors’ proxy (the Proxy) for the Annual Meeting is enclosed, by means of which you may vote as to the proposals described in this Proxy Statement. The following proposals are scheduled for a vote at the Annual Meeting: Proposal 1: The election of the six directors named in this Proxy Statement to serve until the next Annual Meeting of Stockholders; and Proposal 2: The ratification of the appointment of BDO USA, LLP (formerly known as BDO Seidman, LLP) as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2011. The Board recommends a vote FOR the election of the six nominees to the Board named in this Proxy Statement (See Proposal 1); and FOR the ratification of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2011 (See Proposal 2). All Proxies that are properly completed, signed and returned to the Company prior to the Annual Meeting, and which have not been revoked, will be voted in accordance with the stockholder’s instructions contained in such Proxy. In the absence of instructions, shares represented by such Proxy will be voted FOR the election of the six nominees to the Board named in this Proxy Statement and FOR the ratification of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2011. The Board is not aware of any business to be presented at the Annual Meeting except the matters set forth in the Notice and described in this Proxy Statement. If any other matters properly come before the Annual Meeting, the persons named in the accompanying Proxy will vote on those matters in accordance with their discretion. A stockholder may vote before the Annual Meeting by mail by filling in, signing and returning the enclosed Proxy. A stockholder may vote “For” all the nominees to the Board or may withhold authority to vote for any nominee(s) specified. A stockholder may vote “For”, “Against” or “Abstain” on Proposal 2. A stockholder may vote at the Annual Meeting if he or she attends the meeting in person. Even if you plan to attend the Annual Meeting, the Company recommends that you submit your Proxy via mail so that your vote will count if you later decide not to attend the Annual Meeting in person. A stockholder may revoke or change his or her Proxy at any time before it is exercised by filing with the Secretary of the
